DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the amendment filed 2 June 2021.  In the amendment, claims 3, 9, 15, 20, and 21 have been amended.  The objection to the specification remains, as detailed below.  All 112(b) rejections have been overcome and are withdrawn.

Response to Arguments
Applicant's arguments filed 2 June 2021 regarding the Examiner’s objection to the specification have been fully considered but they are not persuasive.  In Applicant’s response, Para. [0558]-[0560] and [0748] were highlighted as containing support for Applicant’s claims.  After examination of these highlighted sections, and a second search of the specification, there appears to remain a lack of antecedent basis in the specification for the claimed subject matter.  The highlighted paragraphs disclose a control module which can selectively switch between various modes of operation through activation of different motors via the switching mechanism.  Additionally, Para. [0748] discloses a surgical hub capable of pairing with devices present in the operating room.  Applicant’s claims are drawn to assembling first and second shafts to a handle and downloading first and second sets of operational data from the surgical hub to the handle.  Based on the disclosure of the specification as written, there is no antecedent basis for the claim limitations that are directed to assemblies attaching to a handle then downloading data to the .
Applicant's arguments filed 2 June 2021 regarding the 35 U.S.C. § 103 rejections of claims 1, 7, and 13 have been fully considered but they are not persuasive.  Applicant argues that the Office has not identified elements “disclosed essentially as claimed” and has not provided sufficient reasoning required to support a finding of obviousness.  In response to Applicant’s arguments over not identifying elements essentially as claimed, the Examiner initially relies upon Parihar et al. (US 2014/0305987) in the teaching of a single handle being assembled with a first shaft assembly, a second shaft assembly, and a third shaft assembly, each having their own control system.  The Examiner’s reference to Para. [0308], lines 1-16 states this teaching.  Quick et al. (US 8,652,121) is relied upon for the teaching of downloading different sets of data from a surgical hub to a medical device.  It is the Examiner’s assertion that there has been sufficient citation in the prior art documents to the elements recited in Applicant’s claims.  Additionally, Applicant argues that the Examiner’s conclusory statement is insufficient to support a prima facie conclusion of obviousness.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. prima facie case of obviousness.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 1-21 recite ”downloading a first set of operational data from the surgical hub to the handle once the first shaft assembly is attached to the handle,” “downloading a second set of  operational data from the surgical hub to the handle,” and “downloading a third set of operational data from the surgical hub to the handle.”  The specification does not provide antecedent basis for this claimed subject matter since the terminology is not found in the specification.  While there is antecedent basis for “downloading data from the cloud to the surgical hub” and “the modular device downloads the control program update”, there is no to the handle once the first shaft assembly is attached” and “downloading a second set of data from the surgical hub to the handle once the second shaft assembly is attached”. In fact the term “handle” is not used within the specification other than the abstract which is simply a copy of the claim”. This specific terminology which has support in the original claims should be incorporated into the specification for consistency. Correction is requested. 
Claim 20 recites “actuating a control to download the first set of operational data.” The specification does not provide antecedent basis for this claimed subject matter since the terminology is not found in the specification. While the specification provides antecedent basis for “the modular device downloads the control program update from the analytics system”, it does not provide antecedent basis for “actuating a control to download the first set of operational data.”  
Claim 21 recites “actuating a first control to download the first set of operational instructions” and “actuating a second control to download the second set of instructions.”  The specification does not provide antecedent basis for this claimed subject matter since the terminology is not found in the specification.  
In each of the listed incidents, it is recommended to Applicant in their response to either indicate to the Examiner where in the specification these claimed features are defined, amend the specification to include these features while avoiding adding new subject matter, or amend the claims to better reflect Applicant’s current specification.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/659,900, 62/665,128, 62/665,129, 62/665,134, 62/665,139, 62/665,177, 62/665,192, 62/649,291, 62/649,294, 62/649,296, 62/649,300, 62/649,302, 62/649,307, 62/649,309, 62/649,310, 62/649,313, 62/649,315, 62/649,320, 62/649,323, 62/649,327, 62/649,333, 62/611,339, 62/611,340, 62/611,341, 62/578,793, 62/578,804, 62/578,817, 62/578,835, 62/578,844, and 62/578,855, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional applications listed above fail to provide support for the claimed subject matter, specifically downloading a first set of operational data from the surgical hub to the handle once the first shaft assembly is attached to the handle, and downloading a second set of operational data from the surgical hub to the handle once the second shaft assembly is attached to the handle.  Therefore, the effective filing date of the instant application is 26 October 2018.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 7,  9, 13, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parihar et al. (US 2014/0305987), hereinafter Parihar, in view of Quick et al. (US 8,652,121), hereinafter Quick.
Regarding claim 1, Parihar discloses a method for assembling a first shaft assembly to a handle wherein the first shaft assembly has a first control system, and assembling a second shaft to the handle wherein the second shaft assembly has a second control system (Para. [0308], lines 1-16).
Parihar discloses the invention essentially as claimed as discussed above.  However, Parihar does not disclose downloading operational data from a surgical hub to a handle.
Quick, in the same field of medical device data downloading teaches, a method for downloading operational data from a surgical hub when a device is connected (Col. 5, lines 38-40; hub 102 downloads a separate software script, operational data, depending on the medical device connected), wherein the sets of data differ from each other (Col. 5, lines 40-42, data sets differ because of different devices/functions).
(Col. 5, lines 40-42).
Regarding claim 3, modified Parihar discloses the handle comprises a controller (Parihar: Para. [0308], lines 3-7, handle can comprise control system) configured to determine type of shaft detected (Parihar: Para. [0308], lines 3-7) configured to receive the first set of operational data and the second set of operational data from the surgical hub (Parihar: Para. [0308], handle can have control/microprocessor/memory for different shaft processes, therefore can receive data; Quick: Col. 5, lines 38-42, sends sets of data from surgical hub 102).
Regarding claim 7, Parihar discloses a method for assembling a first shaft assembly to a handle wherein the first shaft assembly has a first control system, assembling a second shaft to the handle wherein the second shaft assembly has a second control system, and assembling a third shaft to the handle wherein the third shaft has a third control system (Para. [0308], lines 1-16, indicates that more than two shafts with two separate control systems can exist therefore discloses a third shaft/control system).
Parihar discloses the invention essentially as claimed as discussed above.  However, Parihar does not disclose downloading operational data from a surgical hub to a handle.
Quick, in the same field of medical device data downloading teaches, a method for downloading operational data from a surgical hub when a device is connected (Col. 5, lines 38-40; hub 102 downloads a separate software script, operational data, depending on the medical device connected), wherein the sets of data differ from each other (Col. 5, lines 40-42, data sets differ because of different devices/functions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Parihar to include downloading different sets of operational data as taught by Quick in order to allow for software updates without replacement of the device, and for different software scripts to control different medical device functions (Col. 5, lines 40-42).
Regarding claim 9, modified Parihar discloses the handle comprises a controller (Parihar: Para. [0308], lines 3-7, handle can comprise control system) configured to receive the first set of operational data, the second set of operational data, and the third set of operational data from the surgical hub (Parihar: Para. [0308], handle can have control/microprocessor/memory for different shaft processes, therefore can receive data; Quick: Col. 5, lines 38-42, sends sets of data from surgical hub 102).
Regarding claim 13, Parihar discloses a method for assembling a first shaft assembly to a handle wherein the first shaft assembly has a first control system, and assembling a second shaft to the handle wherein the second shaft assembly has a second control system (Para. [0308], lines 1-16).
Parihar discloses the invention essentially as claimed as discussed above.  However, Parihar does not disclose downloading operational instructions from a surgical hub to a handle.
Quick, in the same field of medical device data downloading teaches, a method for downloading operation instructions from a surgical hub when a device is connected (Col. 5, lines 38-40; hub 102 downloads a separate software script, operation instructions, depending on the medical device connected), wherein the sets of data differ from each other (Col. 5, lines 40-42, data sets differ because of different devices/functions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Parihar to include downloading different sets of operation instructions as taught by Quick in order to allow for software updates without replacement of the device, and for different software scripts to control different medical device functions (Col. 5, lines 40-42).
Regarding claim 15, modified Parihar discloses the handle assembly comprises a controller (Parihar: Para. [0308], lines 3-7, handle can comprise control system) configured to receive the first set of operating instructions and the second set of operating instructions from the surgical hub (Parihar: Para. [0308], handle can have control/microprocessor/memory for different shaft processes, therefore can receive data; Quick: Col. 5, lines 38-42, sends sets of data from surgical hub 102).
Regarding claim 19, modified Parihar discloses said downloading steps occur automatically once the respective shaft assembly is assembled to the handle assembly (Quick: Col. 5, lines 38-40, when connected, software is downloaded, therefore automatically downloaded).

Claim 2, 4, 8, 10, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parihar in view of Quick in further view of Baber et al. (US 2016/0066909), hereinafter Baber.
Regarding claims 2 and 14, modified Parihar discloses a first motor and a second motor (Parihar: Para. [0308], lines 33-36, handle can have a first motor for closure and a second motor for firing).
Modified Parihar further discloses that the device is capable of having more than two shafts, indicating a third shaft is possible (Parihar: Para. [0308]). However, modified Parihar does not expressly disclose the device has a third motor or that a first set of operational data controls all of the motors and a second set of operational data controls less than all of the motors.
Baber, in the same field of endeavor, teaches a handle having a first, second, and third motor (Para. [0428], can have a plurality of motors with separate motors for articulation, closure, and firing), and a first set of operational data controls all of the motors (Para. [0432], lines 8-10, interface 4410 which is first set of data can operate all motors) and a second set of operational data controls less than all of the motors (Para. [0437], interface 4410, has a first position that can couple to only one motor, which would be second set of operational data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of the method of modified Parihar to include a third motor as taught by Baber in order to allow for motorized articulation of the device (Para. [0428]) and to have different data sets operate different motors in order to allow the motors to be operated individually (Para. [0437]).
Regarding claim 8, modified Parihar discloses a first motor and a second motor (Parihar: Para. [0308], lines 33-36, handle can have a first motor for closure and a second motor for firing).
Modified Parihar further discloses that the device is capable of having more than two shafts, indicating a third shaft is possible (Parihar: Para. [0308]). However, modified Parihar 
Baber, in the same field of endeavor, teaches a handle having a first, second, and third motor (Para. [0428], can have a plurality of motors with separate motors for articulation, closure, and firing), and a first set of operational data controls all of the motors (Para. [0432], lines 8-10, interface 4410 which is first set of data can operate all motors), a second set of operational data controls less than all of the motors (Para. [0437], interface 4410, has a first position that can couple to only one motor, which would be second set of operational data), and a third set of operational data can operate none of the motors (Para. [0437], third set of operational data is user intervention which causes actuation of the closure trigger, therefore no motors are used to actuate closure trigger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of the method of modified Parihar to include a third motor as taught by Baber in order to allow for motorized articulation of the device (Para. [0428]) and to have different data sets operate different motors in order to allow the motors to be operated individually (Para. [0437]).

Regarding claim 4, 10, and 16, modified Parihar discloses a first motor and a second motor (Parihar: Para. [0308], lines 33-36, handle can have a first motor for closure and a second motor for firing) wherein the method further comprises transmitting operational signals to the first motor and the second motor via the controller in order to perform functions of the (Parihar: Para. [0308], lines 3-7 and 33-39, transmits data via controller to function device).
Modified Parihar further discloses that the device is capable of having more than two shafts, indicating a third shaft is possible (Parihar: Para. [0308]). However, modified Parihar does not expressly disclose the device has a third motor.
Baber, in the same field of endeavor, teaches a handle having a third motor (Para. [0428], can have a plurality of motors with separate motors for articulation, closure, and firing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of the method of modified Parihar to include a third motor as taught by Baber in order to allow for motorized articulation of the device (Para. [0428]).

Claim 5, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parihar in view of Quick in further view of Kuchenbecker et al. (US 2013/0209980), hereinafter Kuchenbecker.
Modified Parihar discloses the invention essentially as claimed as discussed above regarding claims 1 and 7.  However, modified Parihar does not disclose providing tactile feedback to a clinician via the handle.
Regarding claims 5 and 11, Kuchenbecker, in the same art of robotic surgical devices that receive data, teaches providing tactile feedback to a clinician via a handle of a surgical instrument (Para. [0008]).
(Para. [0039]).
Modified Parihar discloses the invention essentially as claimed as discussed above regarding claim 13, including downloading a first set of operating instructions and a second set of operating instructions to the handle assembly.  However, modified Parihar does not disclose providing tactile feedback to a clinician
Regarding claim 17, Kuchenbecker, in the same art of robotic surgical devices that receive data, teaches providing tactile feedback to a clinician after receiving data (Para. [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Parihar to include providing tactile feedback via a handle as taught by Kuchenbecker in order to enable a surgeon to perform robot-assisted surgeries more precisely (Para. [0039]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parihar in view of Quick in further view of Kuchenbecker in further view of Ramstein et al. (US 2010/0137845), hereinafter Ramstein.
Modified Parihar discloses the invention essentially as claimed as discussed above regarding claims 13 and 17.  Additionally, modified Parihar discloses the handle assembly comprises an actuation trigger (Parihar: Para. [0308], lines 20-21, handle has an actuator).  However, modified Parihar does not disclose that the actuation trigger is surrounded by an electroactive polymer.
Regarding claim 18, Ramstein, in the same field of endeavor, teaches an actuation trigger (trigger of handle portion 12) surrounded by an electroactive polymer (Para. [0021], haptic actuator 26 can be an electroactive polymer) which applies forces to the actuation trigger in order to provide tactile feedback to the clinician (Para. [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuation trigger of modified Parihar to include an electroactive polymer as taught by Ramstein in order to provide the user with vibrational tactile feedback (Para. [0021]).

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parihar in view of Quick in further view of Ying et al. (US 2003/0179223), hereinafter Ying.
Modified Parihar discloses the invention essentially as claimed as discussed above regarding claim 13.  Additionally, regarding claim 20, modified Parihar discloses downloading a first set of operational data and a second set of operational data.  However, modified Parihar does not disclose the downloading steps do not occur automatically or actuating a control to download the data.
Regarding claim 20, Ying, in the same field of downloading data to medical devices, teaches downloading steps do not occur automatically (Para. [0039], control is activated by user, therefore downloading does not occur automatically) said method further comprising actuating a control to download sets of instructions (Para. [0039], user activates GUI control 136 to initiate data download).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Parihar to not automatically (Para. [0039]).
Modified Parihar discloses the invention essentially as claimed as discussed above regarding claim 13.  Additionally, regarding claim 20, modified Parihar discloses downloading a first set of operational data and a second set of operational data.  However, modified Parihar does not disclose the downloading steps do not occur automatically or actuating a first control and a second control to download the data.
Regarding claim 21, Ying, in the same field of downloading data to medical devices, teaches downloading steps do not occur automatically (Para. [0039], control is activated by user, therefore downloading does not occur automatically), said method further comprising: actuating a first control to download the first set of operational data; and actuating a second control to download the second set of operational data (Para. [0039], user activates GUI control 136 to initiate data download; GUI control 136 is a button that can be pressed on the handheld device; first pressing the button to download data would be a first signal sent and therefore a first control; a second pressing of the button to download data would be a second signal sent and therefore a second control).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Parihar to not automatically download the sets of data using a first and second control as taught by Ying in order to allow for data to be downloaded at the user’s discretion (Para. [0039]).
	Regarding claim 21, both modified Parihar and Ying discloses a need in the art for downloading sets of data, and Ying discloses the controls of a device can be limited to a finite number of predictable ways (one control Para. [0039] or more than one control Para. [0062]). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify modified Parihar to include two controls as taught by Ying since it has been held that a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely that the product [was] not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was under § 103, KSR, 550 U.S. at 421, 82 USPQ2d at 1397.

Allowable Subject Matter
Claims 6 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M KEANE whose telephone number is (571)272-9683.  The examiner can normally be reached on Monday-Thursday and Alternating Fridays 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ALYSSA M KEANE/            Examiner, Art Unit 3771                                                                                                                                                                                            
/ELIZABETH HOUSTON/            Supervisory Patent Examiner, Art Unit 3771